Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicants’ response, filed 1/25/2021, to the Office action mailed 9/25/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicants canceled Claims 10 and 45, amended Claim 1, added Claims 47-49, and presented arguments in response to the Office action.   
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, 43, 44 and 46-49 are pending.
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39 and 46-49 are presently under consideration. 
Applicants' arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Rejection Necessitated by New Claims
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
New claim 47 is drawn to “The passive inhaler device of claim 1, wherein the pharmaceutical composition comprises cannabidiol, the carrier comprises mint, and the passive inhaler device does not include the heating device.”  Similarly, new claims 48 and 49, which each depend from claim 1, recite “the carrier comprises mint”.
The specification as originally filed discloses terpenes from mint as suitable carriers, but does not disclose a carrier comprising mint, as instantly claimed.  See paragraph [0119] of the specification and claim 8.  

Claim Rejections - 35 USC § 103 – Amended as Necessitated by Claim Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whittle (US 2005/0042172; previously cited), in view of Kofford (US 2011/0308521; previously cited), Guy et al. (US 2009/0197941; previously cited), and Whittle et al. (US 2005/0063686 A1; previously cited), hereinafter “Whittle-2”.
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39, and 46 are generally drawn to a passive inhaler device comprising a pharmaceutical composition and a carrier, the pharmaceutical composition comprising a pharmaceutical ingredient, such as the elected species of cannabidiol (CBD), wherein the passive inhaler device is for delivery of both the pharmaceutical composition and the carrier as a gas or a vapor, and wherein the passive inhaler device has at least one air entry port coupled to a central air i.e., 320 degrees Fahrenheit), and wherein the passive inhaler device includes a heating device that is activated when air is sucked into the passive inhaler device and heats air going through the central air passage to a temperature not exceeding 160 degrees Celsius.
Whittle discloses a method of administering cannabis compounds as a vapor, and diluting the cannabis vapor with normal air for delivery to the lungs. Whittle teaches that this is distinct from delivery of a fine particle suspension or aerosol for administration of non-volatile compounds (paragraph 7). Whittle teaches that the composition is non-volatile at room temperature, but is transformed into a vapor upon heating (paragraphs 12, 13). Whittle teaches that cigarette smoking is an illustration of inhalation of a vapor, and marijuana has been delivered in this manner using a high temperature in order to achieve a gas (paragraph 18). Whittle discloses that in order to achieve vaporization of 10 mg of a cannabis extract, 40-60 watt seconds of heat must be applied (paragraph 27).
Whittle, at paragraph 28, discloses that “[i]n preferred embodiments of the method of the invention the composition may be heated to temperatures in the range 100-500° C., more preferably 100-400° C., more preferably 100-300° C., more preferably 150-250° C., depending on the precise nature of the composition.”  These temperature ranges overlap with the instantly claimed temperature (i.e., a temperature of not more than 160 degrees Celsius) of the claimed device.  Furthermore, Whittle 130 ° C and 225° C (preferably 160-180° C) the cannabinoid is vaporised, and can be inhaled by the patient.”
In a preferred embodiment, the method of Whittle is used to deliver the therapeutic substances found in cannabis extracts (paragraphs 40-42) and one or more natural or synthetic cannabinoids, particularly cannabidiol (paragraphs 49-52). In a preferred embodiment, the compositions for use in the vapor delivery include both CBD and THC (paragraph 52). The ratio of CBD:THC may be optimized depending upon the disorder to be treated; see e.g., Table 3 (paragraph 68), which discloses the treatment of cancer pain, migraine, multiple sclerosis, spinal cord injury, rheumatoid arthritis, epilepsy, inflammatory conditions, and psychotic disorders.
At paragraph 82, Whittle also discloses:
In a preferred embodiment, vaporisation of the composition may be carried out using a vaporiser apparatus which is the subject of a parallel application [i.e., see the Whittle-2 publication, discussed below]. The device consists of a heater which provides energy to vaporise the composition. The volume of vapour so produced is less than the mean respiratory tidal volume of air of a human subject and this charge of vapour is then admixed with inspired air during the act of breathing in. The compositions provide unit dose formulations which are intended for 

The Whittle-2 publication discloses a device for vaporizing a medicament (e.g., paragraphs 35 and 36.  In particular the medicament is a cannabis extract (i.e., THC and/or CBD) (paragraph 34).  Two exemplary vaporization devices are depicted in Figures 8 and 9 and described at paragraphs 76-82.  The devices read on the instantly claimed device, comprising at least one air entry port (e.g., Fig 8, #22) coupled to a central air passage (e.g., Fig 8 #24) coupled to an inhalation port (e.g., Fig. 8 #21) and the central air passage is configured to present sufficient exposure area of the composition and carrier (e.g., Fig. 8 #1 & #4 and paragraphs 67 and 70) for delivery of the composition as a gas or vapor without heating above 160° C.  The negative pressure induced by sucking air through the inhaler triggers the supply of current to activate the heating element.  See paragraphs 78 and 79.
Kofford is also directed towards the use of vaporization as a method of delivering active pharmaceutical ingredients. Kofford teaches a vaporizing device configured to deliver a vapor containing herbal contents for inhalation by a user. Kofford discloses that the vaporization range for marijuana may be from 210° F to 220° F (i.e., 99.9° C to 104.4° C).  See paragraphs 30 and 31.
Guy is directed towards the use of cannabinoids cannabidiol (CBD) and tetrahydrocannabinol (THC) for the treatment of chronic obstructive pulmonary 
The ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the instantly claimed invention in view of the combined teachings of Whittle, Whittle-2, Kofford, and Guy. Delivery of cannabis as a vapor via passive inhalation was well known in the art, as evidenced by Whittle, Whittle-2, Kofford, and Guy.  Whittle, Whittle-2 and Kofford explicitly teach vaporization of cannabis compounds for passive inhalation by a subject.  The devices taught by Whittle-2 is discussed, supra.
Claims 14, 15, and 18 are directed towards the amounts of cannabidiol and THC to be used in the claimed passive inhaler device. Whittle teaches the optimization of the ratio of cannabidiol and THC, while Guy explicitly teaches amounts of both CBD and THC to be used for the treatment of various conditions. It would be within the purview of the ordinarily skilled artisan to select an appropriate amount of active pharmaceutical ingredient for use in the claimed passive inhaler device, depending upon the condition itself, and the severity of the patient’s condition. Such optimization would fall within the 
Dependent claims 19, 25, 26, 32, 34-37, 39, and 46 recite intended uses of the claimed passive inhaler device. Applicants are requested to note that the “intended use” of a composition will not further limit the claims drawn to a composition or product, so long as the prior art discloses the same composition comprising the same ingredients in an effective amount, as in the instant application/instant claims. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Thus, the instantly claimed invention was prima facie obvious at the time of the invention.

Response to Arguments
With regard to option (iii) of claim 1, Applicants assert:  
As amended, aspect (iii) includes a heating device that heats the air to a temperature that does not exceed 160 degrees Celsius and the heating device is activated when air is sucked into the passive inhaler devise. While the higher temperature cap is closer to or overlaps the prior art temperature ranges, aspect (iii) is still non-obvious as it capture the passive inhaler device needing no activation. The user doesn't press a button to start the heating device or take any other actions. To use the device, the user just inhales air through the passive heating device. Again, this aspect is clearly obvious over Whittle, Kofford, Guy et al., and Whittle-2 in combination as any combination would not result in an inhaler device that only requires that the user inhale through the device to use it without preheating, etc. Thus, aspect (iii) is also non- obvious.

The Examiner respectfully disagrees.  As presented in the rejection as amended, Whittle-2 disclose he negative pressure induced by sucking air through the inhaler triggers the supply of current to activate the heating element.  See paragraphs 78 and 79.  Thus, the step of sucking air through the inhaler results in activation of the heating element.

Conclusion
Claims 1, 8, 14, 15, 18, 19, 25, 26, 32, 34-37, 39 and 46-49 are rejected.
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        

/SAVITHA M RAO/Primary Examiner, Art Unit 1629